Smith, C. J.
(dissenting).
The purchaser for value without notice doctrine has no application here. If the city obtained a lien on the lot here in question while owned by Bourne, it can be enforced against subsequent purchasers thereof, whether they had or had not notice of the lien when they purchased. As I understood this record, the minutes of the board, of aldermen contain no order directing the street commissioner to construct the sidewalk, nor any order assessing the owner of the property with the costs of constructing the sidewalk. Section 3413, Code of 1906, under which the sidewalk was built, does not on its face require an order assessing the costs of construction, and I do not think it necessary for us to decide whether or not the requirement therefor in the preceding section of the Code must be read into it, for the reason that Bourne, the property owner, waived any right he may have had on that score when he executed the lien notes to tbe city covering his portion of the costs of construction, in which he admitted that the sidewall?; had been constructed by the *604city, and that his portion of the costs thereof was the amount for which the notes were given.
X am of the opinion, therefore, that the judgment of the court below should be reversed.